                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN BROCK,                                   :
     Plaintiff,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 18-CV-3814
                                               :
CORRECTIONS EMERGENCY                          :
RESPONSE TEAM (CERT), et al.,                  :
     Defendants.                               :

                                              ORDER

       AND NOW, this 7th day of December, 2018, upon consideration of pro se Plaintiff Kevin

Brock’s Amended Complaint (ECF No. 8), it is ORDERED that:

       1.      All of Brock’s claims, with the exception of his First and Sixth Amendment

claims, are DISMISSED at this time for the reasons set forth in the Court’s Memorandum.

Brock may proceed on his First and Sixth Amendment claims against Secretary John Wetzel and

Superintendent Tammy Ferguson.

       2.      Service shall be made upon the John Doe Defendants if and when Brock provides

sufficient identifying information to allow for service.

       3.      The Clerk of Court is specially appointed to serve written waiver requests on

Secretary John Wetzel and Superintendent Tammy Ferguson, pursuant to Federal Rule of Civil

Procedure 4(d), to effect waiver of service. The waiver of service requests shall be accompanied

by copies of the Amended Complaint as well as copies of this Order and accompanying

Memorandum, and shall inform the Defendants of the consequences of compliance and failure to

comply with the requests. The requests shall allow the Defendants at least 30 days from the date

they are sent (60 days if addressed outside any judicial district of the United States) to return the

signed waivers. If a signed waiver is not returned within the time limit given, the Clerk of Court
shall issue summonses and transmit the summonses, a copy of the Amended Complaint, and a

copy of this Order and accompanying Memorandum to the U.S. Marshals Service for immediate

service under Fed. R. Civ. P. 4(c).

          4.   All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                       “I, (name), do hereby certify that a true and correct
                       copy of the foregoing (name of pleading or other
                       paper) has been served upon (name(s) of person(s)
                       served) by placing the same in the U.S. mail, properly
                       addressed, this (day) of (month), (year).
                           ____________________________________
                       (Signature)”

          5.   Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and local rules are to be followed.

Brock is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal of this

action.

          6.   Brock is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Brock shall attempt to



                                                  2
resolve any discovery disputes by contacting defendant’s counsel directly by telephone or

through correspondence.

       7.       No direct communication is to take place with the District Judge or United States

Magistrate Judge with regard to this case. All relevant information and papers are to be directed

to the Clerk.

       8.       In the event a summons is returned unexecuted, it is Brock’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the defendant’s

correct address, so service can be made.

       9.       The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                /s/ Mitchell S. Goldberg
                                                ___________________________________
                                                MITCHELL S. GOLDBERG, J.




                                                  3
